STONE, C. J.
The conveyance' to Hamilton siinply seCiir'es an antecedent debt, and is. therefore effective' only as a mortgage. It is contended this mortgage is void, 'on account'of .its indefiniteness. Tlie descriptive danse is in tlie 'following language: “ All of the crops of corn and cotton and 'cotton seed, aud crops of every other name and discripti'on to be grown this year, 1882, in said county,” [Lowndes county.] We think the plain import of this language is, that it conveyed the crops to be grown that year, in that county, by Moore, the mortgagor. This he could convey, and we will not impute to him the fruitless intention of attempting the impossible. It was a sufficient pledge of Moore’s crop, to'be grown that year in that county. Ellis v. Martin, 60 Ala. 394. Plaintiff-made a suffi cien i prima facie-case.
Maas & Brother had a valid crop-lien and mortgage duly recorded, and they made advances ’under section 3286 of the ’Code, which fastened a’liéh on the crop, superior to Hanriltbn’s mortgage.. They were.also landlords bf the lands kno'wq as the “Lewis place,” and for the agreed rent, fifty, dollars, had.-also a lien for that sum, on the crop grown on that’land1,''Which-was *288superior to Hamilton’s claim. The note for twelve hundred and fifty pounds of cotton, payable to Summerville, though called rent, was not rent. It was but a renewal of. the unpaid purchase-money liability. As proof of this, the agreement was, that when that note was paid, Summerville was to make title to the land. Land-rent and purchase-money are not the same thing. The result of these principles is, that for the rent of the Lewis land, and for advances properly made by Maas & Brother, they were entitled to be first paid out of the cotton. Hamilton’s right is superior to any other claim asserted by them.
The testimony in this record is, in some respects, wanting in precision. It is not shown precisely what sum of defendant’s claim is for team, provisions and farming implements, or money with which to purchase the same ; articles for which the statute secures a preferred lien. As we understand the testimony, these items amount to about $238. For ginning, packing and hauling the cotton to market, or to the gin, $41. Add the rent of the “ Lewis place,” $50, and we have a total of three hundred and twenty-nine dollars, for which Maas & Brother have a first lien. Nor are we informed for what sum the cotton was sold. Underwood, the ginner, gives what he says were the weights of the bales, aggregating three thousand nine hundred and nine pounds. There is proof that cotton of this quality was then worth about ten cents a pound. This would give three hundred and ninety 90-100 dollars as the value of the cotton; an excess of more than sixty dollars over Maas & Brother’s rightful first lien. On the testimony in this record, Hamilton was entitled to a judgment for that sum, with interest.
Reversed and remanded.